IN THE
                          TENTH COURT OF APPEALS

                                No. 10-12-00465-CV

RANDY G. GOOCH AND IRENE G. GOOCH,
                                                            Appellants
v.

MARGARET DEITERMAN,
                                                            Appellee



                           From the 170th District Court
                             McLennan County, Texas
                            Trial Court No. 2011-4880-4


                          MEMORANDUM OPINION


       On December 12, 2012, appellants, Randy G. Gooch and Irene G. Gooch, filed a

pro se notice of restricted appeal in this Court seeking to challenge a trial-court

judgment allegedly signed on April 2, 2012. In their notice of restricted appeal and

accompanying affidavit of indigency, appellants informed this Court that they “are

currently Debtors in a Chapter 13 Bankruptcy proceeding currently pending in the

Western District of Texas, Waco Division. Case #12-60911.” See TEX. R. APP. P. 8.1.

Further action in this appeal has been automatically stayed. See 11 U.S.C. § 362.
Gooch v. Deiterman                                                                  Page 1
       For administrative purposes, this appeal is suspended and will be treated as

closed unless reinstated on a proper motion. TEX. R. APP. P. 8.2. It may be reinstated on

motion of any party showing that the stay has been lifted or modified and specifying

what action, if any, is required from this Court upon reinstatement of the appeal. TEX.

R. APP. P. 8.3.

       The reporting requirement of Local Rule 17 is suspended. 10TH TEX. APP. (WACO)

LOC. R. 17.

       The Clerk of this Court is directed to transmit a copy of this opinion to the

attorneys of record, the trial court judge, and the trial court clerk.




                                                   AL SCOGGINS
                                                   Justice

Before Chief Justice Gray,
     Justice Davis, and
Justice Scoggins
Appeal Suspended
Opinion delivered and filed January 17, 2013
[CV06]




Gooch v. Deiterman                                                                 Page 2